

 


 
April 11, 2011
 
Sun Bancorp, Inc.
226 Landis Avenue
Vineland, New Jersey  08360


Ladies and Gentlemen:
 
Reference is hereby made to (i) the Securities Purchase Agreement, dated as of
July 7, 2010 (the “Securities Purchase Agreement”), between Sun Bancorp, Inc., a
New Jersey corporation (the “Company”) and Bernard A. Brown, Sidney R. Brown,
Jeffrey S. Brown, Anne E. Koons, The Four B’s, NFI Interactive Logistics, LLC,
National Distribution Centers, L.P. and National Freight, Inc. (each, an
“Investor” and collectively, the “Investors”); (ii) the notice given by the
Company to the Investors, dated as of March 3, 2011, notifying the Investors of
their gross-up right under Section 4.7 of the Securities Purchase Agreement (the
“Gross-Up Right”) in connection with a proposed public offering (the “Offering”)
by the Company of 25,000,000 shares (the “Initial Shares”) of its common stock,
par value $1.00 per share (“Common Stock”) for $3.00 per share of Common Stock
(the “Offering Price”), plus an additional 3,750,000 shares of Common Stock to
cover over-allotments (the “Option Securities”); (iii) the notice given by the
Investors, dated as of March 30, 2011, notifying the Company of the Investors’
intention to exercise the Gross-Up Right with respect to the Common Stock issued
in the Offering; (iv) the completion on March 22, 2011, of the Company’s public
offering of 28,750,000 shares of Common Stock, including the Option Securities,
at which time the Investors acquired 1,403,508 shares of Common Stock in the
aggregate in respect of the Gross-Up Right with respect to the Initial Shares
only, a price of $2.85 per share, representing the Offering Price less the
underwriting discount of $0.15. Certain capitalized terms used herein have the
meanings set forth in the Securities Purchase Agreement.  This letter agreement
(this “Letter Agreement”) confirms the mutual understanding and agreement of the
parties hereto regarding the exercise by the Investors of the Gross-up Right
with respect to the Option Securities.
 
1.           Transaction and Purchase Price.  The Investors hereby agree to
purchase from the Company, and the Company agrees to issue and sell to the
Investors, an aggregate of 1,001,754 shares of Common Stock (the “Purchased
Shares”) at a price per share equal to $2.85 (the Offering Price, less the
underwriting discount of $0.15 for an aggregate purchase price of $2,854,998.90
(the “Purchase Price”). The transactions contemplated by the preceding sentence
will be consummated on April 11, 2011 (the “Closing Date”). The Investors will
pay the Purchase Price on the Closing Date by wire transfer of immediately
available funds to the account previously designated by the Company. The Company
will deliver one or more certificates evidencing the Purchased Shares to the
Investors within one business day following the Closing Date. The Purchased
Shares will bear the legend set forth in Section 4.3(a) of the Securities
Purchase Agreement.
 
2.           Representations and Warranties of the Company. The Company
represents and warrants as of the date of this Letter Agreement (except to the
extent made only as of a specified date, in which case, as of such date) to the
Investors that:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
Organization and Authority. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of New Jersey, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and failure to be so qualified would have a Material Adverse
Effect on the Company and the Company has corporate power and authority to own
its properties and assets and to carry on its business as it is now being
conducted.

 
 
(b)
Authorization.

 
(1) The Company has the corporate power and authority to enter into this Letter
Agreement and to carry out its obligations hereunder. This Letter Agreement has
been duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery of this Letter Agreement by the Investors,
is a valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganizations, fraudulent transfer or
similar laws relating to or affecting creditors generally or by general
equitable principles (whether applied in equity or at law). No other corporate
proceedings are necessary for the execution and delivery by the Company of this
Letter Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby.
 
(2) Neither the execution, delivery and performance by the Company of this
Letter Agreement, nor the consummation of the transactions contemplated hereby,
will (i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any Lien, upon any of the
properties or assets of the Company or any Company Subsidiary under any of the
material terms, conditions or provisions of (A) its certificate of incorporation
or bylaws (or similar governing documents) or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it may be bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(ii) subject to compliance with the statutes and regulations referred to in the
next paragraph, violate any ordinance, permit, concession, grant, franchise,
law, statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Company or any Company Subsidiary or any
of their respective properties or assets except in the case of clauses (i)(B)
and (ii) for such violations, conflicts and breaches that are not material to
the Company, individually or in the aggregate.
 
(3) Other than the securities or blue sky laws of the various states, no notice
to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or
expiration or
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
termination of any statutory waiting period, in each case with respect to the
Company or any Company Subsidiary is necessary for the consummation by the
Company of the transactions set forth in this Letter Agreement.
 

 
(c)  
Status of Securities. The Purchased Shares have been duly authorized by all
necessary corporate action of the Company. When issued and sold against receipt
of the consideration therefor as provided in this Letter Agreement, the
Purchased Shares will be validly issued, fully paid and nonassessable and will
not subject the holders thereof to personal liability and, except as to certain
other investors referred to in Section 3(e) and Section 13 hereof, will not be
subject to preemptive rights of any other stockholder of the Company, nor will
such issuance result in the violation or triggering of any price-based
antidilution adjustments under any agreement to which the Company or any Company
Subsidiary is a party.

 
 

 
(d)  
Capitalization.  As of April 7, 2011, and immediately prior to the completion of
the transactions hereby, there were 79,158,384 shares of Common Stock
outstanding and no shares of Company Preferred Stock
outstanding.  Simultaneously with the purchase of Common Stock to be made
hereunder, the Company will also issue 2,800,377 shares of Common Stock in the
aggregate to other investors not including the Investors, allocated as set forth
on Appendix A attached hereto, in respect of their contractual gross-up rights
with respect to the Option Securities (the “Additional Share
Issuances”).  Immediately following the completion of the transactions
contemplated hereby and the Additional Share Issuances, (i) there will be
82,960,515 shares of Common Stock and no shares of Company Preferred Stock
outstanding and (ii) no person will have contractual gross-up or other
preemptive rights with respect to the Initial Shares, the Option Securities or
any other securities issued by the Company on or prior to the date hereof, other
than certain other investors referred to in Section 3(e) and the Anchorage
Gross-Up Rights described in Section 13 hereof.

 
3.           Representations and Warranties of the Investors. Each Investor,
severally as to himself, herself or itself and not jointly, hereby represents
and warrants as of the date of this Letter Agreement (except to the extent made
only as of a specified date, in which case as of such date) to the Company that:
 
 
(a)
Organization and Authority. If an entity, the Investor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and failure to be so qualified would
have a Material Adverse Effect on the Investor and the Investor has power and
authority to own its properties and assets and to carry on its business as it is
now being conducted.

 
 
(b)
Authorization.

 
(1) The Investor has the power and authority to enter into this Letter Agreement
and to carry out its obligations hereunder. With respect to an Investor that is
an
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
entity, the execution, delivery and performance of this Letter Agreement by the
Investor and the consummation of the transactions contemplated hereby have been
duly authorized by the Investor and no further approval or authorization is
required. Assuming due authorization, execution and delivery of this Letter
Agreement by the Company, this Letter Agreement is a valid and binding
obligation of the Investor enforceable against it in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganizations, fraudulent transfer or similar laws affecting
creditors generally or by general equitable principles (whether applied in
equity or at law). No other proceedings are necessary for the execution and
delivery by the Investor of this Letter Agreement, the performance by it of its
obligations hereunder or the consummation by it of the transactions contemplated
hereby.
 
(2) Neither the execution, delivery and performance by each Investor of this
Letter Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by it with any of the provisions hereof, will (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any Lien upon any of the properties or assets of
the Investor under any of the material terms, conditions or provisions of
(A) its certificate of formation or limited liability company or limited
partnershipp agreement or similar organizational documents or (B) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which it is a party or by which it may be bound, or
to which it or any of its properties or assets may be subject, or (ii) subject
to compliance with the statutes and regulations referred to in the next
paragraph, violate any statute, rule or regulation or, to the knowledge of each
Investor, any judgment, ruling, order, writ, injunction or decree applicable to
each Investor or any of its properties or assets except in the case of clauses
(i)(B) and (ii) for such violations, conflicts and breaches as would not
reasonably be expected to materially and adversely affect each Investor’s
ability to perform its obligations under this Letter Agreement.
 
(3) No  notice to, registration, declaration or filing with, exemption or review
by, or authorization, order, consent or approval of, any Governmental Entity, or
expiration or termination of any statutory waiting period, in each case, with
respect to the Investors is necessary for the consummation by the Investor of
the transactions set forth in this Letter Agreement.
 
 
(c)
Accredited Investor.  Each Investor is an accredited investor within the meaning
of Rule 501(a) of Regulation D (“Regulation D”) under the Securities Act of
1933, as amended (the “Securities Act”).  The Investors have not solicited
offers for, or offered or sold, and will not solicit offers for, or offer to
sell, the Purchased Shares by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
(d)  
Status of Purchased Shares.  The Investors acknowledge that the Purchased Shares
(i) have not been registered under the Securities Act; (ii) are “restricted
securities” within the meaning of Rule 144 under the Securities Act; (iii) may
not be offered and sold unless they are subsequently registered or qualified
under the Securities Act and any other applicable securities law or exemptions
from such registration and qualification are available; and (iv) will bear the
legend set forth in Section 4.3(a) of the Securities Purchase Agreement
restricting their resale.

 

 
(e)  
Other Gross-Up Investors.  The Investors acknowledge that certain other
investors have similar gross-up rights and, concurrent with its purchase of the
Purchased Shares, such other investors will be purchasing additional shares of
Common Stock as set forth in Appendix A attached hereto.

 
4.           Survival. Each of the representations and warranties set forth in
this Letter Agreement shall survive the closing indefinitely. Except as
otherwise provided herein, all covenants and agreements contained herein shall
survive for the duration of any statutes of limitations applicable thereto or
until, by their respective terms, they are no longer operative.
 
5.           Registrable Securities. The parties hereto agree that, for the
avoidance of doubt, the definition of the term “Registrable Securities” under
the Securities Purchase Agreement shall be deemed to include the Purchased
Shares.
 
6.           Amendment. No amendment or waiver of this Letter Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.
 
7.           Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. No waiver of any
party to this Letter Agreement will be effective unless it is in a writing
signed by a duly authorized officer of the waiving party that makes express
reference to the provision or provisions subject to such waiver.
 
8.           Counterparts and Facsimile. For the convenience of the parties
hereto, this Letter Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Letter Agreement may be delivered by facsimile or other
comparable electronic means and as so delivered will be deemed as sufficient as
if actual signature pages had been delivered.
 
9.           GOVERNING LAW. THIS LETTER AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ANY  SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS LETTER AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY WILL BE TRIED EXCLUSIVELY IN THE U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR, IF THAT COURT DOES NOT HAVE
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK AND THE PARTIES AGREE TO SUBMIT TO THE JURISDICTION OF, AND TO VENUE
IN, SUCH COURTS.
 
10.           WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS LETTER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
11.           Notices. The provisions of Section 6.7 of the Securities Purchase
Agreement are incorporated herein by reference as if set out in full herein.
 
12.           Expenses.  The Company shall reimburse the Investors up to $50,000
in the aggregate for all out-of-pocket fees and expenses (including fees and
expenses of legal counsel) incurred in connection with the Offering and the
transactions contemplated hereby.
 
13.   Additional Gross-Up Rights.  The parties hereto acknowledge that on March
17, 2011 the Company entered into an agreement with an as-yet unnamed fund
managed by Anchorage Capital Group LLC (“Anchorage Capital”) which provides
Anchorage Capital with certain “gross-up rights” (the “Anchorage Gross-Up
Rights”) with respect to certain securities offerings that the Company may
conduct, including the sale of the Option Securities.  The parties hereto
further acknowledge that the transactions contemplated herein do not account for
any rights that the Investors  may have if Anchorage Capital exercises the
Anchorage Gross-Up Right with respect to the Option Securities or any other
securities and that if Anchorage Capital does exercise the Anchorage Gross-Up
Right with respect to the Option Securities, the Investors will have the right
to exercise the Gross-Up Right with respect to any shares acquired by Anchorage
Capital on account of the sale of the Option Securities and the transactions
contemplated hereby.
 
14.   Entire Agreement, Etc. (a) This Letter Agreement, together with Sections
4.6 and 4.7 of the Securities Purchase Agreement, constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof; (b) the terms and conditions of this
Letter Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors, and with respect to the Investors, their
permitted assigns; and (c) this Letter Agreement will not be assignable by
operation of law or otherwise (any attempted assignment in contravention hereof
being null and void), except that the Investor shall be permitted to assign its
rights or obligations hereunder to (i) any Affiliate entity (any such transferee
shall be included in the term “Investor”)); provided, further, that no such
assignment shall relieve the Investor of any of its obligations under this
Letter Agreement.
 
15.           Severability. If any provision of this Letter Agreement or the
application thereof to any person (including, the officers and directors of the
Investor and the Company) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby,
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
 
16.           No Third Party Beneficiaries. Nothing contained in this Letter
Agreement, expressed or implied, is intended to confer upon any person other
than the parties hereto, any benefit right or remedies.
 


 
[Signature pages follow]
 
 
 
 

--------------------------------------------------------------------------------

 
 
If the foregoing accurately reflects your understanding and agreement, please
acknowledge the same by signing this Letter Agreement where indicated below and
returning to us a copy of this letter.
 



 
Sincerely,
         
/s/ Bernard A. Brown
 
BERNARD A. BROWN
         
/s/ Sidney R. Brown
 
SIDNEY R. BROWN
         
/s/ Jeffrey S. Brown
 
JEFFREY S. BROWN
         
/s/ Anne E. Koons
 
ANNE E. KOONS
             
NFI INTERACTIVE LOGISTICS, LLC
     
By:
/s/ Sidney R. Brown
       
Name:
Sidney R. Brown
 
Title:
                     
NATIONAL FREIGHT, INC.
       
By:
/s/ Sidney R. Brown
       
Name:
Sidney R. Brown
 
Title:
 



 
 
 

--------------------------------------------------------------------------------

 

 
Acknowledged and agreed as of the date first above written.
 
SUN BANCORP, INC.
   
By:
/s/ Thomas X. Geisel  
Name: Thomas X. Geisel
Title: President and Chief Executive Officer


 
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix A

 
Investor
Number of Shares
Being Purchased
WLR SBI AcquisitionCo, LLC
2,002,054
Maycomb Holdings II, LLC
  266,107
Maycomb Holdings III, LLC
   266,108
Maycomb Holdings IV, LLC
   266,108
NFI Interactive Logistics, LLC
   350,877
Bernard A. Brown
   491,228
Sidney R. Brown
     78,948
Jeffrey S.  Brown
     70,175
Anne E. Koons
     10,526



 
 

--------------------------------------------------------------------------------